Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
Amended Claims 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 32-33, 37-39, 42, 44-45, 48, 51, 53, 63-64, 68-72, 78, 93, 100, 102, 107, 110-111, 113, 117, 120, 122-123, 127, 130-131, 138, 141-142 and 144 (dated 06/07/2021) are pending in this application; examiner notes that claims 28, 100 and 122-123 depend from cancelled claims 21, 82 and 121 and thus claims 28, 100 and 122-123 are not included in any of the restricted Groups (for details see below), clarification and correction is required, examiner also requests applicants’ help in determining the correct pendency of all claims.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group 1: Claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93 and 102, drawn to a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule comprising a nucleic acid binding domain which complexes with a guide comprising a polynucleotide, and one or more effector domains, wherein the guide directs sequence specific binding of the nucleic acid-guided molecule to a target nucleic acid, wherein as to an analogous naturally-occurring nucleic acid-guided molecule, the engineered, non-naturally-occurring nucleic acid-guided molecule is truncated… .
	Group 2: Claims 32-33, 38 and 42, drawn to an engineered, non-naturally-occurring molecule comprising a nucleic acid binding domain and one or more effector domains, and wherein as to an analogous naturally-occurring molecule, the engineered, non-naturally-occurring molecule is truncated and the one or more effector domains is heterologous… .
	Group 3: Claim 68, drawn to a method of repairing DNA damage in cell or tissue…, comprising contacting the cell or tissue comprising the composition of Group 1.
	Group 4: Claims 107 and 144, drawn to a method for enhancing HDR at one or more target loci… comprising the composition of Group 1.
	Group 5: Claims 110-111, 113, 117, 120, 127, 130-131 and 138, drawn to an engineered, non-naturally occurring nucleic acid modifying system, comprising: a) a first engineered, non-naturally occurring DNA reader, wherein the first DNA reader binds a target nucleic acid; b) a first effector component, wherein the first effector is a small molecule and modifies the target nucleic acid… .
	Group 6: Claim 144, drawn to a method of precise genome editing in a cell or tissue… comprising the composition of Group 5.
 	The inventions listed as Groups’ 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-6; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
	The inventions listed as Groups’ 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule comprising a nucleic acid binding domain which complexes with a guide comprising a polynucleotide, and one or more effector domains, wherein the guide directs sequence specific binding of the nucleic acid-guided molecule to a target nucleic acid, wherein as to an analogous naturally-occurring nucleic acid-guided molecule, the engineered, non-naturally-occurring nucleic acid-guided molecule is truncated… as claimed in Groups’ 1-6 do not share a corresponding special technical feature, because the prior art clearly, either anticipates or renders Groups’ 1-6 obvious; however, this shared technical feature does not represent a contribution over prior art, because this shared technical feature is previously made obvious; see references US 2016/0340660 A1 and further in view of US 2015/0291966 A1 and WO 2016/106244 A1 … cited in ISA/210-ISR 237 dated 08/02/2019 and filed with the instant application. Therefore, the only shared technical feature of these claims, a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule comprising a nucleic acid binding domain which complexes with a guide comprising a polynucleotide, and one or more effector domains, wherein the guide directs sequence specific binding of the nucleic acid-guided molecule to a target nucleic acid, wherein as to an analogous naturally-occurring nucleic acid-guided molecule, the engineered, non-naturally-occurring nucleic acid-guided molecule is truncated… as claimed in Groups’ 1-6, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. 
Searching more than one of Groups’ 1-6 would represent a burden on the Office for the following reasons. A search of any one of the products of Groups’ 1-2 and 5 would not encompass a search of any of the other products method of making and their use, or vice versa, because said methods are not the only methods of making or using said products. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention: 
In Group 1:
	Claim 3: The species are as follows: nucleic acid binding domain is selected from: RuvC, bridge helix, REC1,and PI domains of SpCas9 that interact with SpCas9 guide RNAs…; or
	wherein the nucleic acid binding domain is truncated as to one or more of the RuvCI, RuvC II, RuvC Il, HNH and PI domains of SpCas9; please elect one domain;  
	Claim 4: The species are as follows: amino acids of SpCas9; Lys30, Lys33, Arg40,… Gln1272, His1349, Ser1351,and Tyr1356; or
	 optionally wherein the nucleic acid binding domain further comprises binding residues which correspond to all or a subset of Ala59, Arg63, Arg66, Arg70, Arg74, Arg78, Lys50, Tyr515, Arg661, Gln926, and Vall009 of SpCas9; or 
	and/or further comprises binding residues which correspond to all or a subset of Leul169, Tyr450, Met495, Asn497, Trp659, Arg661, Met694, Gln695, His698, Ala728, Gln926,and Glu1108 of SpCas9; please elect one amino acid residue;
	Claim 8: nucleic acid binding domain is selected from: RuvC, bridge helix, REC,WED, phosphate lock loop (PLL),and PI domains of SaCas9 that interact with SaCas9 guide RNAs; or
	optionally wherein the nucleic acid binding domain is truncated as to all or part of the NUClobe of SaCas9, or wherein the nucleic acid binding domain is truncated as to one or more of the RuvCI, RuvC II, RuvC I, HNH, WED, and PI domains of SaCas9; please elect one domain;
	Claim 9: The species are as follows: amino acids of SpCas9; Asn47, Lys50, … Tyr897, Arg901, and Lys906; or 
	optionally wherein the nucleic acid binding domain further comprises binding residues which correspond to all or a subset of Asn44, Arg48,… Tyr256, Arg3 14, and Asn394, of SaCas9; or
	and/or all or a subset of Tyr211,Trp229, Tyr230, … Asn419, Leu446, Tyr651, and Arg654 of SaCas9; please elect one amino acid residue;
	Claim 13: The species are as follows: nucleic acid binding domain is selected from: WED, REC1, REC2, PI, … and RuvC domains of AsCpf1 that interact with AsCpf1 guide RNAs; or
	optionally-wherein the nucleic acid binding domain is truncated as to all or part of the NUC lobe of AsCpf1, or wherein the nucleic acid binding domain is truncated as to one or more of the WED-I, WED-I, WED-II, … RuvC II, Nuc, BH, and PI domains of AsCpf1; please elect one domain;  
	Claim 14: The species are as follows: amino acids of AsCpf1: Lys15, Arg18, Lys748, Gly753, … Lys1022 and Lys1029; or
	optionally wherein the nucleic acid binding domain further comprises binding residues which correspond to all or a subset of Tyr47, Lys51, Arg176, … Glu786, His872, Arg955, and Gln956 of AsCpf1; or 
	and/or all or a subset of Asn178, Ser186, Asn278, Arg301, Thr315, Ser376, Lys524, Lys603, Lys780, … Gnl1014, Phe1052, and Alal1053 of AsCpf1; please elect one amino acid residue;
	Claim 18: The species are as follows: lacks one or more amino acids K169, Y450, N497, R661, Q695, Q926, K810, K848, K1003, R1060, or D1135, or corresponding amino acids of an SpCas9 ortholog, or 
	wherein the nucleic acid binding domain lacks one or more of RuvCI, RuvCIl, RuvCHl, NUC, PIL, or BH; please elect one amino acid residue or please elect one domain;
	Claim 23: The species are as follows: linker comprises: a chemical linker, an amino acid linker, a Gly-Gly-Gly-Gly-Ser(GGGGS) (SEQ ID NO: 10) linker, a PEG linker; please elect on linker;
	Claim 37: The species are as follows: effector domain comprises: a single stranded nuclease, a double stranded nuclease….or a small molecule; please elect one effector domain;
	
	Claim 53: The species are as follows: comprises an activator of homology-directed repair (HDR) and/or an inhibitor of non-homologous end joining (NHEJ),        optionally wherein the activator of HDR is a small molecule, is RS1, stimulated RADS1, and/or is linked to the nucleic acid binding molecule, optionally wherein the inhibitor of NHEJ is an inhibitor of DNA ligase IV, KU70, or KU80; or
	wherein the inhibitor of NHEJ is a small molecule, wherein the inhibitor of NHEJ is SCR7-G, or a KU inhibitor, wherein the inhibitor of NHEJ is adenovirus 4 E1B55K or E4orf6, and/or wherein the inhibitor of NHEJ is linked to the nucleic acid binding molecule; please elect one activator or please elect one inhibitor;
	Claim 64: The species are as follows: target nucleic acid comprises: chromosomal DNA, mitochondrial DNA, viral, bacterial or fungal DNA or RNA; please elect one target nucleic acid;
	Claim 71: The species are as follows: CRISPR/Cas protein is selected from: Cas9, Cpfl, Cas12b, Cas12c,… and Cas13d protein; please elect one;
	Claim 72: The species are as follows: please elect one adaptor oligonucleotide from at least 10 nucleotides … or at least 17 nucleotides;  or
	please elect one NHEJ inhibitor from DNA ligase IV… or E4orf6; or
	please elect one HDR activator from RS1 or analogs thereof or stimulates RADS51 activity;
	Claim 78: The species are as follows: please elect one mutation from MIC, S204C, D435C …E1027C; 
	and additionally please elect one unnatural amino acid from p-Acetyl Phenylalanine or tetrazine; 
	Claim 93: The species are as follows: please elect one covalent linkage from; cysteines, sortase chemistry… or unnatural amino acids; or
	please elect one optionally linker comprises maleimide group … or a poly-Gly peptide;
	Claim 102: The species are as follows: target nucleic acid comprises: chromosomal DNA, mitochondrial DNA, viral, bacterial or fungal DNA or RNA; please elect one target nucleic acid;
In Group 2:
	Claim 38: The species are as follows: effector domain comprises: a single stranded nuclease, a double stranded nuclease….or a small molecule; please elect one effector domain;
In Group 5:
	Claim 111: The species are as follows: DNA reader is; a peptide nucleic acid (PNA) polymer or transcript-activator-like effector (TALE); please elect one; 
	Claim 113: The species are as follows: optionally wherein the first effector component is selected from the group consisting of: diazofluorenes, nitracrines, metal complexes, enediyenes, methoxsalen derivatives, daunorubicin derivatives, and juglones; please elect one; and
	optionally wherein the synthetic nuclease is a single strand breaking small molecule or double strand breaking small molecule; please elect one; 
	Claim 117: The species are as follows: optionally wherein the first effector component comprises one or more: maleimide, azide, or alkyne functional groups; please elect one; 
	and the first DNA reader comprises a PEG linker comprising one or more: thiol, alkyne, or azide functional groups; please elect one;
	Claim 123: The species are as follows: wherein the first effector component is an inactive small molecule synthetic nuclease and the second effector component is a trigger reagent; or
	optionally wherein the first effector component is Kinamycin C and the second effector component is a reducing agent; or
	optionally wherein the first effector component is dynemicin and the second effector component is a reducing agent; please elect one specific combination; 
	Claim 131: The species are as follows: further comprising one or more NHEJ
inhibitors and/or one or more HDR activators:
	optionally wherein the NHEJ inhibitor is an inhibitor of DNA ligase IV, KU70, or KU80, is a small molecule, or is selected from the group consisting of SCR7-G, KU inhibitor, and analogs thereof, 
	optionally wherein the HDR activator is a small molecule, is RS1 or analogs thereof, or stimulates RADS1 activity; please elect one activator or please elect one inhibitor;
	Claim 138: The species are as follows: target nucleic acid comprises: chromosomal DNA, mitochondrial DNA, viral, bacterial or fungal DNA or RNA; please elect one target nucleic acid;
The species of Groups 1-2 and 5 comprise different structures with different functions and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution from, i.e., Group 1-2 and 5,  from claims 3-4, 8-9, 13-14, 18, 23, 37-38, 53, 64, 71-72, 78, 93, 102, 111, 113, 117, 123, 131 and 138, on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652